Dear Ms. Patterson:
You have requested an opinion of this office regarding a school board employee's right to collect his unused sick leave.  You ask whether an employee who is eligible for retirement but instead chooses to resign and withdraw all of his retirement contributions is entitled to collect his accumulated sick leave.
LSA R.S. 17:425 provides for the payment of accrued sick leave only upon retirement or death.  Under LSA R.S. 17:917 school employees may receive a refund of contributions made to the School Employees Retirement Fund. The pertinent part provides:
"Should a member cease to be an employee except by death or retirement under the provisions of this Part, he shall be paid, subject to the provisions of Subsection B hereof, such part of the amount of the accumulated contributions standing to the credit of his account in the annuity savings funds as  he shall demand."
LSA R.S. 17:425 provides for the payment of accrued sick leave only upon retirement or death.  In the present case the school employee is eligible to retire.  He however, has chosen to resign and to receive the contributions made by him to the Retirement Fund to begin drawing his retirement benefits.
It is therefore the opinion of this office that before a school board employee may collect any unused accrued sick leave he or she must actually retire and begin drawing retirement benefits.
I hope this sufficiently answers your question.
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: J. MARVIN MONTGOMERY Assistant Attorney General
JMM:rjh 0591p